            Case 1:20-cv-03590-JEB Document 75-2 Filed 08/19/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,

                                Plaintiff,

                          v.                           Civil Action No. 1:20-cv-03590-JEB

FACEBOOK, INC.

                                Defendant.



                       [PROPOSED] ORDER DIRECTING THAT
               THE FIRST AMENDED COMPLAINT BE FILED UNDER SEAL

        Upon consideration of Plaintiff Federal Trade Commission’s (“FTC”) Motion to File The

First Amended Complaint Temporarily Under Seal, it is hereby GRANTED; and it is further

        ORDERED, that the FTC’s unredacted First Amended Complaint in the above-captioned

matter shall remain sealed for ten calendar days from the date of this Order;

        ORDERED, that any party or third party desiring confidential treatment of information

contained in the FTC’s First Amended Complaint in the above-captioned matter shall, within ten

calendar days of the date of this Order, seek an appropriate order from the Court.

        .



                                                            ______________________________

                                                            Hon. JAMES E. BOASBERG
                                                            United States District Court Judge
Date:            , 2021
        Case 1:20-cv-03590-JEB Document 75-2 Filed 08/19/21 Page 2 of 2




                         NAMES OF PERSONS TO BE SERVED


Daniel Matheson, Esq.
Federal Trade Commission
Bureau of Competition
600 Pennsylvania Avenue N.W.
Washington, DC 20580
Telephone: (202) 326-2075
Email: dmatheson@ftc.gov

Counsel for Plaintiff Federal Trade Commission

Mark Hansen, Esq.
Kellogg, Hansen, Todd, Figel & Frederick, P.L.L.C.
1615 M Street, N.W.
Washington, D.C. 20036
Mhansen@kellogghansen.com
(202) 326-7904

Counsel for Facebook, Inc.




                                             2
